Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

2.) Allowable Subject Matter
Claims 1-9 are allowed.

The following is an examiner’s statement of reasons for allowance: 

In regard to independent Claim 1, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A lens driving device, comprising: 
at least two anti-shake magnets fixed to adjacent sidewalls of the first support frame, respectively; 
a flexible printed circuit board fixed to an outer peripheral side of the second support frame and electrically connected to the at least two anti-shake coils; and 
wherein the support member comprises a support plate having a rectangular ring shape, first support walls respectively bent and extending from one pair of diagonal positions of the support plate, and second support walls respectively bent and extending from another pair of diagonal positions of the support plate, and each of the first support walls and the second support walls is spaced apart from the first support frame; 
the second support walls are rotatably connected to the second support frame through the two second guiding posts, respectively, and are spaced apart from the first support frame; 
wherein first soft protruding rubbers are respectively provided at positions of a top surface of the first support frame corresponding to the first support walls, and second soft protruding rubbers are respectively provided at positions of an inner wall of the second support frame corresponding to two sides of each of the second support walls;
 wherein each of the at least two anti-shake coils is opposite to and spaced apart from one anti-shake magnet of the at least two anti-shake magnets, and a force generated by each anti-shake coil and a corresponding anti-shake magnet jointly drives the first support frame to deflect in a first direction or a second direction; and 
wherein the first direction and the second direction are both perpendicular to an optical axis direction, and parallel to two diagonal lines of the first support frame, respectively.”

Dependent Claims 2-9 are also allowed due to their dependence on allowed independent claim 1. 



The following are the closest prior-art of record:

Jeong et al. (US Pub No.: 2021/0048730A1) disclose a camera module that includes a lens holder accommodating a lens module therein, a housing accommodating the lens module and the lens holder therein, a shake correction unit including first and second magnets, disposed in the lens holder, and first and second coils disposed to face the first and second magnets, a focusing unit including a third magnet, disposed in the lens module, and a third coil disposed on a first substrate disposed on the lens holder, and a plurality of ball members configured to support movement of the lens module in a direction perpendicular to an optical axis. The lens module, the lens holder, the third magnet, and the third coil are moved together in the direction perpendicular to the optical axis, by driving force of the shake correction unit. A carrier is provided with one or more shock absorbing members. As an example, the one or more shock absorbing members may be provided on the upper surface of the carrier. The shock absorbing members may be an elastic material. As an example, the shock absorbing members may be formed of a rubber material. The shock absorbing members may reduce impacts and collision noise generated when the carrier and the stopper collide.

Sugawara (US Pub No.: 2019/0294026A1) discloses a lens driving device comprising a shake-correcting driving part, the shake-correcting driving part including: a shake-correcting magnet part disposed at a periphery of a lens part; a shake-correcting coil part disposed separately from the shake-correcting magnet part; and a shake-correcting supporting part configured to support a shake-correcting movable part including the shake-correcting magnet part with respect to a shake-correcting fixing part including the shake-correcting coil part in a state where the shake-correcting movable part is separated from the shake-correcting fixing part in an optical axis direction, wherein the shake-correcting driving part performs shake correction by swaying the shake-correcting movable part with respect to the shake-correcting fixing part in a plane orthogonal to the optical axis direction by use of a driving force of a shake-correcting voice coil motor including the shake-correcting coil part and the shake-correcting magnet part, wherein the shake-correcting supporting part is made of an elastomer material, and has a biaxial hinge structure for supporting the shake-correcting movable part such that the shake-correcting movable part is movable in the plane orthogonal to the optical axis direction, and wherein the shake-correcting movable part includes an auto-focusing driving part, the auto-focusing driving part including: an auto-focusing coil part disposed at a periphery of the lens part 
An auto-focusing magnet part is disposed separately from the auto-focusing coil part in a radial direction, and an auto-focusing supporting part configured to support an auto-focusing movable part including the auto-focusing coil part with respect to an auto-focusing fixing part including the auto-focusing magnet part, wherein the auto-focusing driving part performs automatic focusing by moving the auto-focusing movable part in the optical axis direction with respect to the auto-focusing fixing part by use of a driving force of an auto-focusing voice coil motor including the auto-focusing coil part and the auto-focusing magnet part, and wherein the auto-focusing supporting part includes a supporting part main body and a stiffening part, wherein the supporting part main body includes a fixed end which is connected to the auto-focusing fixing part, a free end which is connected to the auto-focusing movable part, and an arm which couples the fixed end and the free end, wherein the arm includes two hinge parts formed of an elastomer material, each of the two hinge parts being thinner than a part surrounding the each of the two hinge parts. 
Each of the two hinge parts being configured to operate about a direction orthogonal to the optical axis direction, the arm being configured to be bent along with movement of the auto-focusing movable part in the optical axis direction such that bending directions of the two hinge parts are opposite directions, and wherein the stiffening part is formed of a material having a rigidity higher than a rigidity of the elastomer material, the stiffening part being configured to be disposed between the two hinge parts of the arm.

However, none of the above references, either alone or in combination with the other prior-art of record, sufficiently teach the combination of the underlined limitations to the above claims. 







Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128. The examiner can normally be reached Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697